Dissenting opinion by
Thompson, J.
I feel obliged to dissent from the opinion of the court which has just been rendered denying the motion for a certiorari. 'My view of the distinction between matter of record and matter of exception is this, whatever rule, order, or judgment in a proceeding emanates from the breast of the judge and is entered on the minutes of the court, and signed by the judge on the following day, is matter of record. The rulings which the judge makes during the progress of the trial, which do not go upon the minutes, and are not authenticated by the signature of the judge upon the minutes of the court, are matters of exception. The only person who can certify the rulings of the court made in the progress of the cause, so they can be noticed in an appellate court, is the judge himself. It therefore follows that matters of exception must be certified by him in a bill of exceptions, for the reason that such matters are not already *454certified by him on his minutes. But matters which are certified by him on his minutes need not be again certified by him in a bill of exceptions, because this would be a work of supererogation. The orders of continuance, which we are asked to bring up by our certiorari in this case, are shown to be orders made and entered on the minutes of the court; and if they are so brought up, we shall know by the certificate of 'the clerk, that they were in fact made by the judge and entered upon the minutes of the court; and we shall know it upon the same evidence and upon no other ■evidence than that from which we know that the judgment ■contained in the transcript was, in fact, rendered. They will be certified to us in precisely the same way in which the judgment is certified to us. Now, before I agree that we are to shut our eyes and stop our ears to the very truth of the case, and to say that this appellant shall not have the benefit of his bill of exceptions, I want to know that there is some distinct and overruling authority which requires me to so hold. No such authority has been cited in the opinion of the court. The well known rule stated by the court that motions are no part of the record, unless made so by the bill of exceptions,,is no authority for the decision of the court; because motions do not emanate from the judge, but from the parties. The judge does not put them on the minutes of the court, but the clerk puts them there. If they go on the record they go there as the act of the clerk, and not as the act of the court, and this is the reason, and the only reason, as I read the decisions of the supreme court, why that court holds that they are not matters of record unless made so by the bill of exceptions. Our supreme court, in Bateson v. Clark (87 Mo. 34), and in other like cases, in defining what is the record proper, has, of course, spoken with reference to the question before it. It has never held,- so far as I can ascertain, that an order of continuance emanating from the breast of the judge, put upon his minutes by his clerk, and there authenticated by *455his signature, may not be deemed a part of the record proper in the( cause, when necessary to save the substantial rights of aparty. In Nelson v. Withrow (ante, p. 270), the motion for new trial had been overruled at the second term after it was entered. One order continuing such motion was shown, not by the bill of exceptions, but by the clerk’s transcript of minute entries, and no second order of continuance, such as was formally necessary to carry the motion over to the term at which it was decided, was shown in any way. We looked to the minute entries as evidence that the first order of continuance had been made, and presumed the second order. What we now hold is certainly inconsistent with what we then held; for, if we can not bring up the orders of continuance'in this case, because they are no part of the record, we improperly considered the order of continuance in that case for the same reason.
I entertain great respect for the opinion of my brethren, especially upon matters of practice; but I can not forbear saying that I do think that the rule which the court now lays down is entirely opposed to the spirit of our practice act, and to the spirit of our statutes of jeofails: that it is not founded in controlling authority, that it has no reason to support it, and that it works a denial of substantial justice. Instead of adopting such refinements of practice, I think it the policy of courts of justice to enlarge remedies, where possible, so that causes may be tried and heard on their merits, and not to make rules which serve no better purpose than to discipline unskilful practitioners at the expense of their clients.